Citation Nr: 1645047	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  12-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to March 2010 for the compensable evaluations for chronic sprain right ankle. 

2. Entitlement to an evaluation of more than 70 percent for dysthymic disorder with posttraumatic stress disorder (PTSD). 

3. Entitlement to an evaluation of more than 20 percent for chronic instability, right knee. 

4. Entitlement to an evaluation of more than 20 percent for anterior cruciate ligament deficiency, left knee. 

5. Entitlement to an evaluation of more than 10 percent for limited range of motion, left knee. 

6. Entitlement to an evaluation of more than 10 percent disabling for degenerative arthritis with limitation of motion, right knee. 

7. Entitlement to an earlier effective date for the evaluation of dysthymic disorder with PTSD. 

8. Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU) prior to March 5, 2010.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).







FINDINGS OF FACT

1. In correspondence dated October 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that a withdrawal of the following claims is requested: entitlement to an earlier effective date for chronic sprain right ankle; and entitlement to increased evaluations for dysthymic disorder with PTSD, for chronic instability of the right knee, for anterior cruciate ligament deficiency of the left knee, for limited range of motion of the left knee, and for degenerative arthritis with limitation of motion of the right knee.

2. VA received an informal claim for an increased rating for dysthymic disorder with PTSD on November 19, 2003.

3. Since November 19, 2003, the frequency, severity and duration of the Veteran's symptoms of dysthymic disorder with PTSD more nearly approximated the severity to cause occupational and social impairment with deficiencies in most areas.

4. Since November 19, 2003, the Veteran has met the schedular criteria for consideration of a TDIU and has been unable to obtain or maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the following claims have been met: entitlement to an earlier effective date for chronic sprain right ankle; and entitlement to increased evaluations for dysthymic disorder with PTSD, for chronic instability of the right knee, for anterior cruciate ligament deficiency of the left knee, for limited range of motion of the left knee, and for degenerative arthritis with limitation of motion of the right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for an effective date of November 19, 2003 for a 70 percent rating for dysthymia with PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.157(b), 3.400, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met since November 19, 2003.  38 U.S.C.A.    § 1155 (West 2014); 38 C.F.R. §§ 3.157(b), 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated October 14, 2016, the Veteran, through his representative, requested that the following claims be withdrawn: entitlement to an earlier effective date for chronic sprain right ankle; and entitlement to increased evaluations for dysthymic disorder with PTSD, for chronic instability of the right knee, for anterior cruciate ligament deficiency of the left knee, for limited range of motion of the left knee, and for degenerative arthritis with limitation of motion of the right knee.  As there remain no allegations of errors of fact or law for appellate consideration on these matters, the Board does not have jurisdiction to review them and the claims are dismissed.

II. Effective Date, PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Additionally, under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

In the Veteran's most recent correspondence, dated October 16, 2016, he requested an effective date of December 17, 2003 for the currently assigned 70 percent rating for dysthymia with PTSD.  He argues that his treatment on this date constitutes VA's receipt of an informal claim for an increased rating.  The Board agrees that treatment records can constitute informal claims for increased ratings.  However, the Board observes that the Veteran's treatment began on November 19, 2003 as opposed to December 17, 2003, at which time the records show a worsening of his disability.  38 C.F.R. § 3.157 (b).  

The question remains as to whether the Veteran's symptoms were of the severity to warrant a rating in excess of 30 percent for his dysthymia with PTSD as of November 19, 2003.  As discussed below, the Board finds that the earlier effective date of November 19, 2003 for a 70 percent rating for dysthymia with PTSD is warranted. 

The criteria for rating mental disorders generally, and PTSD specifically, are listed under the General Rating Formula for Mental Disorders ("General Rating Formula").  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

November 2003 VA treatment records show the Veteran reported worsening anxiety, excessive worry, avoidance, irritability, insomnia, and fatigue.  He was prescribed medications, including Celexa and Trazodone.  Treatment records indicate that his increased symptoms were due to treatment for hepatitis C.  December 2003 treatment records note that the Veteran's complaints are common during treatment for hepatitis C.  Medication for his depressed mood was increased.

Treatment records dated May 2009 indicate that the Veteran was disruptive while seeking appointments for anger management.  Clinic personnel felt intimidated by his behavior.

A March 2010 treatment record indicates that the Veteran had been treated intermittently over the past 30 years for his mental health.  The Veteran reported that VA treatment barely scratched the surface of his problems.  He endorsed sleep disturbance, anxiety, anger, isolating self, being guarded, hypervigilance, irritable mood, emotional overreaction, and prolonged sadness.  He sought treatment because he feared he would assault a stranger when angry.  His anger spells had been occurring more frequently and intensely over the past several months.

During his July 2010 VA examination, the Veteran reported that he was fearful that he might provoke someone due to road rage or anger outbursts, which were increasing in frequency.  He had been unemployed since his last VA examination in 2000.  He stopped working in 1997 after sustaining an injury on the job.  He described a few hobbies.  His girlfriend was his only close friend.  He reported sleep problems and difficulty controlling his temper.  He stated that his temper worsened when he was under stress and he had verbal outbursts when frustrated.  He became easily upset and sometimes enraged.  He reported recent outbursts directed at his girlfriend.  He avoided crowds and socialization, stating that he was easily overstimulated.  He described lethargy, low mood, low motivation, and low self-esteem.  He often felt despondent and hopeless.  He found life difficult but wanted to live.  Noted were periods of severe worsening of depression when he would neglect his hygiene for days and refuse to get out of bed.  He described difficulty with perception and thought processes.  He said he was closest to being "psychotic" when he was in hepatitis C treatment.  He could not sleep for about 3 days and felt that he could not trust his thinking.  

The examiner observed that the Veteran's mood was dysphoric and his affect was flat and bland.  He made poor eye contact and his memory and concentration levels were fair.  His responses were slow and he struggled to interpret meanings.  The examiner noted some worsening since the prior VA examination and indicated that the Veteran's symptoms had been continuous without remission.  His thought processes and communication were impaired.  His social functioning was impaired by his high level of anxiety.  He endorsed avoidance behaviors due to PTSD and isolation due to depression.  The examiner found him employable only in a setting in which he would have little or no contact with the public and loose supervision.  A GAF score of 52 was assigned.  The examiner found he had occupational and social impairment with reduced reliability due to his symptoms, including: flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran had a VA examination in January 2012.  The examiner found that the Veteran's symptoms were of the severity to cause occupational and social impairment with deficiencies in most areas.  The Veteran had difficulty adapting to stressful circumstances, disturbances in motivation and mood, an inability to establish and maintain effective relationships, chronic sleep impairment, anxiety, depression, difficulty with trusting people, and impaired judgment (overly sensitive to perceived slights).  He managed to avoid panic attacks by being extremely isolative and withdrawn.  The examiner found that if he were in a work environment, the Veteran would have frequent panic attacks and feel easily overwhelmed.  He would be increasingly irritable and experience frequent verbal altercations with others, and would tend to interpret the behavior of others in terms of being degraded and devalued.  Given the severity of his mental health symptoms, the examiner found him unemployable.  

The Veteran provided a psychological evaluation report from D.S., dated November 2012.  D.S. reviewed the claims file and interviewed the Veteran.  He noted that the Veteran last worked full time in 1995.  At that time, the company he worked for closed down and he was experiencing increased depression and increased use of cannabis.  He stated that the job became too stressful and he felt hopeless, overwhelmed, and defeated.  He was also experiencing increased anger.  He worked intermittently after 1995 but noted increased PTSD symptoms, including an incident when a he was surprised by coworkers.  D.S. noted the Veteran's report of worsening anger management issues and outbursts from 2000 to 2003.  D.S. interviewed the Veteran's girlfriend of 16 years.  She reported that the Veteran's symptoms had worsened over the years.  D.S. indicated that the Veteran has had depression and PTSD for a long time and that while past examiners noted the Veteran's native intelligence, D.S. found the Veteran was poor at describing the inner workings of his emotions, or if he was aware, he either did not convey his emotions or actively hid them.  D.S. observed that the Veteran likely did not inform the VA examiner in 2000 of the full extent of his problems with PTSD and depression.  He believes the Veteran was reluctant, and perhaps embarrassed, to describe the full nature and extent of his feelings and limitations.  He stated that a hint of the Veteran's reluctance to reveal his feelings and function is in the April 2003 hepatitic C consultation, which shows he reported being fine and that he had adequate energy to fulfill his obligations and work and at home.  D.S. also noted that the VA examiner in 2000 did not ask the Veteran about symptoms of PTSD.  D.S. believes the examiner looked only at part of the Veteran's clinical picture.  D.S. concluded that the Veteran had PTSD symptoms by 1995 and that his style of avoidance, withdrawal, and passivity in the face of stress with angry outbursts, rendered him unemployable.

The Board observes that the Veteran did not seek regular treatment for his mental health over the years but finds the report from D.S. probative.  D.S. found the Veteran was likely reluctant, and perhaps embarrassed, to describe the full nature and extent of his feelings and limitations to his providers.  D.S. essentially concluded that the Veteran's symptoms have been static since 1995 in that the they were of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas since at least November 19, 2003, to include inability to obtain and maintain substantially gainful employment.  Consequently, the Board finds that an effective date of November 19, 2003 is warranted for the 70 percent rating for dysthymia with PTSD.  

The Board further finds that a rating in excess of 70 percent has not been warranted at any time since November 2003 because the frequency, severity, and duration of the Veteran's symptoms have not caused total occupational and social impairment.  Thus, staged or increased ratings, are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In summary, an effective date of November 19, 2003 is granted for the 70 percent rating for dysthymia with PTSD.  To this extent, the appeal is granted.

Since the Veteran requested an effective date of at least December 2003 for a rating of 70 percent, and since the Board has granted an even earlier effective date of November 19, 2003, the Board finds that the Veteran's effective date claim has been granted in full.  Further, since the Veteran withdrew his claim for a rating in excess of 70 percent and since the evidence has not otherwise shown that a rating in excess of 70 percent has been warranted at any time since November 19, 2003, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2015).

III. Effective Date, TDIU

The Veteran seeks an earlier effective date for his TDIU.  Effective dates for TDIU are determined using the same rules as discussed above for the assignment of effective dates in claims for increased ratings for compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 13 Vet. App. 449, 451 (2000).  As noted above, an informal claim for an increased rating for dysthymic disorder with PTSD was filed on November 19, 2003, and during the pendency of that claim, the Veteran raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the earliest effective date available in this instance is November 19, 2003.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  As of November 19, 2003, the Veteran had service connection for dysthymic disorder with PTSD, rated 70 percent disabling; right knee instability, rated 20 percent disabling; left knee anterior cruciate ligament disability, rated 20 percent disabling; right ankle sprain, rated noncompensable; degenerative arthritis of the right knee, rated 10 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; and a left ear disability, rated noncompensable.  As such, he met the schedular criteria for consideration of a TDIU as of November 19, 2003.

Regarding the issue of whether the Veteran's service-connected disabilities, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.  As discussed above, D.S. concluded that the Veteran had PTSD symptoms by 1995 and that his style of avoidance, withdrawal, and passivity in the face of stress with angry outbursts, rendered him unemployable.  D.S. essentially concluded that the Veteran's symptoms have been static since 1995 in that the they were of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas since at least November 19, 2003, to include inability to obtain and maintain substantially gainful employment.  Consequently, the Board finds that an effective date of November 19, 2003 is warranted for the award of a TDIU.  To this extent, the appeal is granted.


IV. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran submitted lay statements, private treatment records, and participated in an informal pre-hearing conference with the undersigned Veterans Law Judge in lieu of a formal Board hearing.  He was afforded VA examinations in June 2010, January 2012, and June 2016.  These examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The claim for an effective date prior to March 2010 for compensable evaluations for chronic sprain right ankle with degenerative joint disease is dismissed.

The claims for increased ratings for dysthymic disorder with PTSD, for right knee instability, for left knee cruciate ligament deficiency, for left knee limitation of motion, and for right knee limitation of motion are dismissed.

An effective date of November 19, 2003 for a 70 percent evaluation for dysthymic disorder with PTSD is granted.

An effective date of November 19, 2003 for a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


